DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-18 are pending in the application.
The rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Oxboel et al. (Nucl. Med. Biol. 2014, 41, 259-267) in view of Zhai et al. (Mol. Pharmaceutics 2015, 12, 2142-2150) and in further view of Sun et al. (Theranostics 2014, 4, 778-786) is modified due to the amendment to omit the reference of Zhai et al. (Mol. Pharmaceutics 2015, 12, 2142-2150).

Declaration/Affidavit
The declaration under 37 CFR 1.132 filed 2/4/22 is insufficient to overcome the rejection of claims 1-18 based upon 35 U.S.C. 103 as set forth in the last Office action because: the declaration does not provide unexpected results but merely provides statements that are considered opinion evidence which is inadequate to overcome the rejection based on that prior art because it is merely of the opinion of the applicants that one skilled in the art would not have expected the compounds to be used for the method of imaging tissue for detecting progression of angiogenesis in addition metastasis in various organs.
The declarant has not argued the deficiencies of the prior art but states that one of ordinary skill in the art might glean from the prior art that the tracers cannot be used to detect metastasis in various organs. The method of detecting metastasis is not recited in the base claims. 
The reference of Sun et al. teaches that αvβ3-integrin imaging using RGD peptides was not only

It is noted that the newly amended claims 1-16 are now rejected under 35 U.S.C. 102(a)(1) and the declaration cannot overcome these rejections. The prior art teaches of the imaging of the progression of angiogenesis in tumors and the heart.
Oxboel et al. (Nucl. Med. Biol. 2014, 41, 259-267) teaches that 68Ga-NODAGA-E[c(RGDyK)]2  and 64Cu-NODAGA-E[c(RGDyK)]2 are promising candidates for PET imaging of integrin αvβ3 positive tumor cells, such as for the method of imaging tumor angiogenesis. Fig. 5 shows both xenograft tumors were clearly visible on PET images after administration of 68Ga-NODAGA-E[c(RGDyK)]2 wherein the 68Ga-NODAGA-E[c(RGDyK)]2 tracer easily differentiated the tumor from non-tumoral tissues. The advantages of NODAGA conjugate tracers are the increased tumor-to-background and tumor-to-blood ratios. 68Ga-NODAGA-E[c(RGDyK)]2 showed a stable tumor retention for both xenograft tumors. Therefore, it is not surprising to image and examine the progression of angiogenesis with the 68Ga-NODAGA-E[c(RGDyK)]2 of Oxboel et al.
Rasmussen et al. (Diagnostics 2016, 6, 1-4) teaches of the use of 68Ga-NODAGA-E[c(RGDyK)]2 for monitoring angiogenesis PET tracer of myocardial infarction.
Also, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Therefore, the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of Oxboel et al. necessarily have the same properties and are capable of the same functions as the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of the instant claims to necessarily provide for the same targeting, uptake, biodistribution, retention, imaging properties, excretion, etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxboel et al. (Nucl. Med. Biol. 2014, 41, 259-267) in view of Sun et al. (Theranostics 2014, 4, 778-786) as stated in the office action mailed 8/5/21.
Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive. 
Applicant asserts that the biodistribution data for 68Ga-NODAGA- E[c(RGDyK)]2 is presented in Figure 3 on page 262. It can be seen that the background retention of the tracer in normal organs range from approximately 1 %ID/g to 3 %ID/g, but the liver retained approximately 3 %ID/g at 1-4 hours post injection. The tumor stably retained approximately 1.5%ID/g at 1-4 hours post injection (cf. Figure 6A dark grey bars). As a consequence, one skilled in the art would understand that the tumor to background ratio is generally poor in these organs and especially in the liver where it is impossible to detect any metastasis. This is a major drawback for this compound because it is known that the most frequent site of metastasis for neuroendocrine tumors is the liver. The biodistribution data for 64Cu-NODAGA-E[c(RGDyK)]2 is presented in Figure 4 on page 262. It can be seen that the liver retained 1-64Cu- NODAGA-E[c(RGDyK)]2, one skilled in the art would understand that the tumor to background ratio would render it impossible to detect any tumor cells in e.g. the liver.
The reference of Oxboel et al. states that 68Ga-NODAGA-E[c(RGDyK)]2  64Cu-NODAGA-E[c(RGDyK)]2 are promising candidates for PET imaging of integrin αvβ3 positive tumor cells, such as for the method of imaging tumor angiogenesis. Fig. 5 shows both xenograft tumors were clearly visible on PET images after administration of 68Ga-NODAGA-E[c(RGDyK)]2 wherein the 68Ga-NODAGA-E[c(RGDyK)]2 tracer easily differentiated the tumor from non-tumoral tissues. The advantages of NODAGA conjugate tracers are the increased tumor-to-background and tumor-to-blood ratios. 68Ga-NODAGA-E[c(RGDyK)]2 showed a stable tumor retention for both xenograft tumors. Therefore, it is not surprising to image and examine the progression of angiogenesis with the 68Ga-NODAGA-E[c(RGDyK)]2 of Oxboel et al.
Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Therefore, the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of Oxboel et al. and necessarily have the same properties and are capable of the same functions as the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of the instant claims to necessarily provide for the same targeting, uptake, biodistribution, retention, imaging properties, excretion, etc.
Also, the instant claims are not exclusively drawn to the method of imaging liver tumors.
Applicant asserts that as can be seen in Figures 1-5 of application, and as exemplified by the fact that it is possible to clearly detect liver metastasis based on an observation of Figure 2 (the arrow indicates the position of the metastasis) in the application. The superior performance of 68Ga-NODAGA-E[c(RGDyK)]2 in humans is further illustrated in Exhibit A provided as part of this Declaration. From the data of Exhibit A, it is clear that the background retention of the tracer is minimal in most organs, 
In conclusion from the above described data, one having ordinary skill in the art would understand that 68Ga-NODAGA-E[c(RGDyK)]2 proved to be a far better PET tracer having superior signal to background ratio than what could have been imagined based on the data presented by Oxboel et al. As a consequence, the tracers cannot only be used to detect a primary tumor but also metastasis in various organs and other conditions associated with high expression of integrin αvβ3 (the target of 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2). 
    PNG
    media_image1.png
    18
    16
    media_image1.png
    Greyscale

The instant claims are not exclusively drawn to the method of imaging liver tumors.
Oxboel et al. states that 68Ga-NODAGA-E[c(RGDyK)]2  64Cu-NODAGA-E[c(RGDyK)]2 are promising candidates for PET imaging of integrin αvβ3 positive tumor cells, such as for the method of imaging tumor angiogenesis. 68Ga-NODAGA-E[c(RGDyK)]2 tracer easily differentiated the tumor from non-tumoral tissues and therefore, it is not surprising to try to image and examine the progression of angiogenesis with the 68Ga-NODAGA-E[c(RGDyK)]2 of Oxboel et al.
Also, products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Therefore, the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of Oxboel et al. necessarily have the same properties and are capable of the same functions as the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of the instant claims to necessarily provide for the same targeting, uptake, biodistribution, retention, imaging properties, excretion, etc.
The reference of Sun et al. was used to disclose that compounds 68Ga-PRGD2 PET/CT αvβ3

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize 68Ga labeled NODAGA-E[c(RGDyK)]2 derivative tracer which targets integrin αvβ3 positive tumor cells in a human subject for examining and quantifying the angiogenesis of a human heart as Sun et al. teaches that αvβ3 integrin targeting imaging agents can be used for examine and quantify the angiogenesis in myocardial infarction and stroke.

New Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oxboel et al.
(Nucl. Med. Biol. 2014, 41, 259-267).
Oxboel et al. (Nucl. Med. Biol. 2014, 41, 259-267) teaches of two new tumor-angiogenesis tracers 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 for in vivo use for PET imaging of integrin αvβ3 positive tumor cells, such as for the method of imaging tumor angiogenesis (abstract; p265, 4. Discussion; p267, last paragraph; p267, last paragraph). 

    PNG
    media_image2.png
    243
    435
    media_image2.png
    Greyscale

The 68Ga and 64Cu labeled NODAGA-E[c(RGDyK)]2 tracers were administered to nude mice bearing either human glioblastoma or human neuroendocrine xenograft tumors and are promising candidates for PET imaging of integrin αvβ3 positive tumor cells (abstract; p260, left column, first paragraph; p266-267, 5. Conclusion). Integrin αvβ3 is a specific target for neo-angiogenesis, due to its role in the tumor growth and metastasis (p259, 1. Introduction). The mice were scanned statically with both the 68Ga and 64Cu labeled NODAGA-E[c(RGDyK)]2 tracers. PET scans were performed 1,2 and 4 hours after tail-vein injection (p261, 2.5.1. Imaging experiments; p262, 3.3. Small animal PET; Fig. 5). 
Fig. 5 shows both xenograft tumors were clearly visible on PET images after administration of 68Ga-NODAGA-E[c(RGDyK)]2 wherein the 68Ga-NODAGA-E[c(RGDyK)]2 tracer easily differentiated the tumor from non-tumoral tissues. The advantages of NODAGA conjugate tracers are the increased tumor-to-background and tumor-to-blood ratios. 68Ga-NODAGA-E[c(RGDyK)]2 showed a stable tumor retention for both xenograft tumors (p262, 3.3. Small animal PET/CT; p265, right column, second paragraph).
68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of Oxboel et al. anticipate the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of Oxboel et al. of the instant claims.
The imaging of the disclosure anticipates the imaging cancer of the instant claims and anticipates the location of the compound and angiogenesis related diseases of the instant claims

The neuroendocrine xenograft tumors of the disclosure anticipates the neuroendocrine tumors of the instant claims.
Products of identical chemical composition can not have mutually exclusive properties. A
chemical composition and its properties are inseparable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Therefore, the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of Oxboel et al. necessarily have the same properties and are capable of the same functions as the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of the instant claims to necessarily provide for the same targeting, uptake, biodistribution, retention, imaging properties, excretion, etc.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen et al. (Diagnostics 2016, 6, 1-4).
Rasmussen et al. (Diagnostics 2016, 6, 1-4) teaches of the use of 68Ga-NODAGA-E[c(RGDyK)]2 for monitoring angiogenesis PET tracer of myocardial infarction (abstract). 68Ga-NODAGA-E[c(RGDyK)]2 is an angiogenesis PET ligand targeted towards αvβ3 integrin (abstract). αvβ3 integrin is highly expressed in activated endothelial cells and has been identified as a critical modulator of angiogenesis and a target for directly imaging angiogenesis (Figure 1). 
Products of identical chemical composition can not have mutually exclusive properties. A
chemical composition and its properties are inseparable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Therefore, the 68Ga-NODAGA-E[c(RGDyK)]2 of Rasmussen et al. necessarily have the same properties and are capable of the same functions as the 68Ga-NODAGA-E[c(RGDyK)]2 of the instant claims to necessarily provide for the same targeting, uptake, biodistribution, retention, imaging properties, excretion, etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (Diagnostics 2016, 6, 1-4) in view of Oxboel et al. (Nucl. Med. Biol. 2014, 41, 259-267).
Rasmussen et al. (Diagnostics 2016, 6, 1-4) discloses the use of 68Ga-NODAGA-E[c(RGDyK)]2 for monitoring angiogenesis PET tracer of myocardial infarction (abstract). 68Ga-NODAGA-E[c(RGDyK)]2 is an angiogenesis PET ligand targeted towards αvβ3 integrin (abstract). αvβ3 integrin is highly expressed in activated endothelial cells and has been identified as a critical modulator of angiogenesis and a target for directly imaging angiogenesis (Figure 1) as stated for the instant claims 15 and 16.
In regards to the instant claims 17 and 18, Rasmussen et al. does not disclose the use of 64Cu-NODAGA-E[c(RGDyK)]2 for the method of imaging angiogenic response in tissue of a human heart.
Oxboel et al. (Nucl. Med. Biol. 2014, 41, 259-267) discloses two new tumor-angiogenesis tracers 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 for in vivo use for PET imaging of integrin αvβ3 positive tumor cells, such as for the method of imaging tumor angiogenesis as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
68Ga-NODAGA-E[c(RGDyK)]2 for 64Cu-NODAGA-E[c(RGDyK)]2 as Oxboel et al. teaches that both PET tracers target αvβ3 integrin for monitoring angiogenesis and Rasmussen et al. teaches of the use of αvβ3 integrin 68Ga-NODAGA-E[c(RGDyK)]2 imaging agent imaging angiogenic response to myocardial infarction and examine the progression of angiogenesis in vivo as αvβ3 integrin is as a critical modulator of angiogenesis. 
Also, the substitution of one known radionuclide used for PET imaging of angiogenesis progression for another known radionuclide used for PET imaging of angiogenesis is predictable. 
Products of identical chemical composition can not have mutually exclusive properties. A
chemical composition and its properties are inseparable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Therefore, the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of Rasmussen et al. and/or Oxboel et al. necessarily have the same properties and are capable of the same functions as the 68Ga-NODAGA-E[c(RGDyK)]2 and 64Cu-NODAGA-E[c(RGDyK)]2 of the instant claims to necessarily provide for the same targeting, uptake, biodistribution, retention, imaging properties, excretion, etc.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618